DETAILED ACTION
	Claims 31-38, 46-49, 52, 54-58, 60 and 62 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
See non-patent documents 2 and 3 of the IDS. Translations have not been provided.
Claim Rejections - 35 USC § 103-MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-38, 46-49, 52, 54-58, 60 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Markovic (US Patent 9427477), Doukas (PGPUB 20130071403), Anhorn et al.  (International Journal of Pharmaceutics, 2008-previously cited) and Elzoghby et al. (Journal of Controlled Release, 2012-previously cited). 
The claims are directed to (in part): a lyophilized nanoparticle composition comprising nanoparticle complexes comprising albumin, antibodies having a PD-1-binding portion, and paclitaxel; see claim 31. 
Markovic teaches compositions comprising complexes containing albumin-containing nanoparticles (e.g. ABRAXANE) and antibodies (e.g. anti-VEGF antibodies) for the treatment of skin cancer, including melanoma; see col. 1, lines 19+ and 64+. The inventor teaches the in vitro mixing of albumin-containing nanoparticles (e.g. ABRAXANE) and antibodies (e.g. anti-VEGF antibodies, including bevacizumab which which can be customized depending on need; see col. 2, lines 10+. Also see col. 15, lines 20+ which teaches that in vitro mixing of albumin-containing nanoparticles and antibodies leads to macromolecular complex formation, the characteristics of which (e.g. size, antibody content, or chemotherapeutic drug content) can be customized depending on need. See col. 8, lines 1+ describing the ABRAXANE and AVASTIN can be mixed together in the same container at various temperatures between, including 15-30 degrees C. See Example 2 teaching the use of human serum albumin in the ABRAXANE/AVASTIN complexes and col. 3, lines 45+ for further adding carboplatin; see instant claims 36 and 58. 
Markovic does not explicitly express preparing a lyophilized nanoparticle composition wherein the nanoparticle complexes comprises antibodies having a PD-1-binding portion, including nivolumab (claims 31 and 49); the different size ranges as provided by claims 34, 35, 46, 52 and 54; the different ratios as provided by claims 47, 48, 55 and 56; the functional limitations as set forth by claims 32, 37, 60 and 62; the number of antibodies in a nanoparticle complex (claims 33 and 57); and wherein the composition does not contain a bulking agent (claim 38).
Doukas is cited for teaching compositions comprising different antibodies, including those having specificity for PD-1 for the treatment of cancer, including melanoma; see abstract and para. 29. See para. 31 which teaches the use of MK-3475 (pembrolizumab) and BMS-936558 (nivolumab); see instant claims 31 and 49. 
Anhorn describes the freeze-drying of HSA nanoparticles with different excipients; see whole document, including title and abstract. The author describes 
Elzoghby is cited for generally reviewing albumin-based nanoparticles; see whole document. Some of the attractive features of albumin-based nanoparticles include the nontoxic, non-immunogenic, biocompatible and biodegradable properties (see abstract), the ability to incorporate a significant amount of drug due to the different binding sites present in the albumin molecule via noncovalent reversible binding (p. 169, col. 1 and p. .
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the nanoparticle described by Markovic and incorporate a different antibody of the prior art, such as nivolumab. One would have been motivated to do so for the advantage of using an albumin-based nanoparticle which has been characterized as being nontoxic, non-immunogenic, biocompatible and biodegradable; see teachings by Elzoghby.
It would have been obvious for one of ordinary skill in the art at the time of the invention to lyophilize the nanoparticle composition following its preparation. One would have been motivated to do so for the advantage of long-term storage of the composition.
It would have been obvious for one of ordinary skill in the art at the time of the invention to optimize the ratio of albumin/paclitaxel to antibodies as well as the number of antibodies in the nanoparticle complex. One would have been motivated to do so for the gain of optimizing the functional properties of the nanoparticles, such as increasing the concentration of antibodies in a nanoparticle to be administered to a subject for more effective treatment. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to not incorporate a bulking agent, such as mannitol, in the nanoparticle composition for lyophilization. One would have been motivated to do so for the advantage of optimizing the conditions for lyophilization of the composition in order to 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, making a nanoparticle complex comprising an antibody in combination with ABRAXANE has been well-described, the lyophilization of a composition comprising albumin-based nanoparticles has been characterized, optimizing various parameters including adding a bulking agent or not and using known stabilizers, such as sucrose and trehalose, in freeze-dried protein formulations is well-understood in the art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
It is noted here that claims 32, 37, 60 and 62 are directed to functional limitations, including the resulting association of non-covalent bonds between antibodies and albumin, stability of a lyophilized composition at specific temperatures for different durations and the dissociation constant of the nanoparticle complexes. Given the combined teachings of the prior art describe the same structure, the same functional results would be expected. 
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.
Applicant alleges that the “nanoparticles” of Anhorn are structurally different from the nanocomplexes instantly claimed and notes that Anhorn does not disclose, teach or 
Applicant points to the teachings by Elzoghby, p. 174, col. 1 which describes lyophilized nanoparticles, citing various references including Yu et al., Dreis et al., Oh et al. and Santhi et al. See p. 9-12 of the Remarks which describe the different HSA structures taught by each reference and the lyophilization thereof (with the exception of the Dreis reference). Applicant concludes that the Elzoghby as well as the articles cited on p. 174, col. 1 do not provide any disclosure, teaching or suggestion of the claimed “lyophilized nanoparticle composition…wherein the antibodies are associated with the albumin through non-covalent bonds” as recited in claim 31. 
 In response, the arguments have been considered but not found persuasive. It is noted here that the rejection is based upon a combination of references. Anhorn was cited for describing the process of freeze-drying nanoparticles as a known process of the prior art; the reference was not cited for meeting all of the structural limitations of the instantly claimed nanoparticle. Anhorn also demonstrates that particles comprising HSA can be lyophilized. Elzoghby was cited for providing a general review of albumin-based the different binding sites present in the albumin molecule via noncovalent reversible binding and the stability of lyophilized nanoparticles.
While Applicant notes the structural differences between the claimed structures and that of the Anhorn reference and those references cited by Elzoghby on p. 174, col. 1, Applicant is reminded that the rejection is a 103 rejection and Applicant did not address the teachings set forth by Markovic and Doukas. Markovic was cited for teaching complexes containing albumin and antibodies and Doukas was cited for teaching antibodies having specificity for PD-1, such as nivolumab.
The Office maintains that freeze-drying is a known, commonly used and suitable technique of the prior art to improve the long-term storage stability of nanoparticles; see the first sentence of the abstract of the Anhorn reference. Elzoghby also describes the long-term stability of freeze-dried albumin nanoparticles. Applicant’s arguments in view of the teachings by Yu, Oh and Santhi show that lyophilization has been successfully demonstrated for different nanoparticle structures comprising albumin. 
Applicant argues points to the recitation (emphasis by the Office added): “It is noted here that claims 32…..are directed to functional limitations, including the resulting association of non-covalent bonds between antibodies and albumin….” of the previous action, p. 7. Applicant contends that dependent claim 32 does not recite that antibodies are associated with the albumin through non-covalent bonds. Applicant notes that this is a structural limitation.
In response, claim 32 is directed to functional limitations; this claim is directed to the lyophilized composition that is stable at 20 to 25 degrees C for at least three months. Note that the Office’s recitation uses the open-ended term “including”. Non-covalent bonds define the interaction of two structures, the antibody and the albumin and such interaction is a function of the two structures. While Applicant’s argument is not entirely clear, the argument does not contribute to withdrawal of the art rejection.
 See p. 12-13 of the Remarks for Applicant’s conclusion that it would not have been obvious to one of ordinary skill in the art to lyophilize the nanocomplexes of the present invention due to the lack of a reasonable expectation of success because of the known difficulty in the art of lyophilizing non-covalently bound multi-component antibody drug compounds. Applicant points to the arguments submitted in pages 8-12 of the Response filed 6/11/2020 and the Declaration filed 12/4/2019 for support. Applicant argues that there is a lack of predictability and a lack of any example of successfully lyophilizing a non-covalent complex and one of ordinary skill in the art would not be motivated to do so. Applicant further argues that the Declaration demonstrates a structural difference between fresh nanoparticle complexes prior to lyophilization and after lyophilization and reconstitution and this would be effective to overcome the rejection.
In response, the Office maintains that it would have been obvious to lyophilize any composition comprising nanoparticles for the gain of improving long-term stability of the nanoparticles. While Applicant has emphasized that the nanoparticles of the prior art comprise covalent interactions between the drug and the albumin, Applicant has not provided a teaching that nanoparticles comprising non-covalent interactions would not be expected to be successfully lyophilized and that this would apply to all of the types of non-covalent bonds using all possible lyophilization methods. In fact, it would be optimize the method as needed for nanoparticles requiring long-term storage stability. Note that the arguments provided in the Response filed 6/11/2020 address a different rejection relying on the combination of teachings of different prior art than the prior art used in the current rejection. However, the Response points to the Mensink reference to show that “there were no lyophilized multi-component antibody drug compounds clinically available that comprise non-covalently bound antibodies”; this does not teach that such lyophilized compounds do not exist, just that they are not clinically available. The Response also teaches that lyophilizing non-covalently bound ADCs was a known difficulty in the field. Such difficultly described by Applicant is merely an allegation and it is not clear as to why such difficulty could not be overcome by one of ordinary skill in the art in view of Applicant’s arguments. Of note, the claims are directed to a lyophilized composition (a product) and not a method with specific steps for the lyophilization of nanoparticle complexes comprising non-covalent bonds and/or reconstitution of the complexes. Thus, it is also not clear how the declaration (12/4/2019) would be effective in overcoming the rejection nor has Applicant provided any specific arguments in the Remarks supporting the withdrawal of the rejection. Note that the declaration was provided in 2019 and addresses a different rejection.
Given the arguments are not found to be persuasive, the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE S HORNING/Primary Examiner, Art Unit 1648